United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2858
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Missouri.
Ronald Dale Christy,                     *
                                         *          [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: April 6, 2001

                                Filed: April 12, 2001
                                    ___________

Before LOKEN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      In 1989, Ronald Dale Christy pleaded guilty to bank robbery, in violation of
18 U.S.C. § 2113(a) and (g), and was sentenced to 51 months imprisonment--to run
consecutively to another federal sentence--and 3 years supervised release. While
Mr. Christy was serving the supervised release portion of his sentence, his probation
officer filed a violation report alleging that Mr. Christy had violated several release
conditions. After a hearing, the district court1 found that he had violated his release

      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
conditions, revoked supervised release, and sentenced Mr. Christy to 24 months
imprisonment. He now appeals, challenging the district court’s factual determinations,
the length of his revocation sentence, and the district court’s jurisdiction. We affirm.

       Having reviewed the record and Mr. Christy’s brief, we first conclude the district
court’s factual findings were not clearly erroneous, given Mr. Christy’s concession at
the revocation hearing that he violated two supervised-release conditions, and the
probation officer’s testimony that Mr. Christy was arrested and charged with a drug-
related offense, in violation of another condition. See United States v. Bad Wound,
203 F.3d 1072, 1076 (8th Cir. 2000) (standard of review). Next, we conclude the
district court did not abuse its discretion by imposing a 24-month revocation sentence.
See 18 U.S.C. §§ 2113(a), 3559(a)(3), 3583(e)(3); United States v. Shaw, 180 F.3d
920, 922-23 (8th Cir. 1999) (per curiam); United States v. Grimes, 54 F.3d 489, 492
(8th Cir. 1995) (standard of review). Finally, we reject as meritless Mr. Christy’s
jurisdictional argument, because the district court’s 1989 judgment and commitment
order specified that he would be subject to supervised release.

      Accordingly, we affirm.

      A true copy.

             Attest:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.